[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER RE MOTION FOR SUMMARY JUDGMENT (No. 139)
In view of the gravity of the subject matter of the case, the observations made at argument concerning the factual submissions CT Page 13703 of the parties, and the requirements of the interests of justice, the Court issues the following order:
The parties are invited to submit whatever additional affidavits and other documents they deem appropriate (together, if they wish, with supplemental memoranda of law) in support of or in opposition to the Motion for Summary Judgment by November 30, 1999. The motion will be considered submitted at that time. All affidavits and other documents submitted must comport with the requirements of Practice Book §§ 17-45  17-46.
Jon C. Blue Judge of the Superior Court